 


114 HRES 184 IH: Amending the Rules of the House of Representatives to require the House to meet 5 days a week for 39 weeks each year.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 184 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Peters submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require the House to meet 5 days a week for 39 weeks each year. 
 
 
That  (a)rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
7.There shall be votes held in the House or in the Committee of the Whole House on the State of the Union for 5 consecutive days each week except— (a)during any recess there shall be no votes, except there shall be not more than 13 recess weeks during each calendar year; or 
(b)during any week in which there is a holiday, then votes shall be held on 4 days.. (b)The amendment made by subsection (a) shall take effect with the first session of Congress beginning on the date of adoption of this resolution. 
 
